Name: Commission Regulation (EEC) No 3590/86 of 25 November 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 86 Official Journal of the European Communities No L 334/ 15 COMMISSION REGULATION (EEC) No 3590/86 of 25 November 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 November 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1986. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 154, 13 . 6 . 1981 , p . 26 . V) OJ No L 335, 13 . 12. 1985, p . 9 . No L 334/16 Official Journal of the European Communities 27. 11 . 86 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 118,54 5129 930,25 247,04 808,43 16705 90,69 170893 279,20 86,26 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22^5 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 18,17 786 143,06 37,84 123,88 2616 13,90 26207 42,74 13,25 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 69,09 2990 543,83 143,84 470,92 9947 52,87 99622 162,49 50,40 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 3233 67359 110,79 28,87 1.28 07.01-41 07.01-43 07.01 F I Peas 279,06 12077 2196,55 580,99 1 902,09 40178 213,55 402377 656,30 203,58 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 80,87 3499 636,53 168,36 551,20 11643 61,88 116604 190,18 58,99 132 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 26737 70,67 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 10,52 455 82,85 21,91 71,74 1515 8,05 15177 24,75 7,67 1.70 07.01-67 ex 07.01 H Garlic 195,79 8473 1 541,10 407,62 1 334,51 28189 149,83 282309 ' 460,46 142,83 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 07.01 K Asparagus : \\ \\ 1.80.1 ex 07.01-71l  green 347,72 15048 2736,98 723,94 2370,08 50064 266,09 501 378 817,77 253,68 1.80.2 ex 07.01-71I  other 314,41 13606 2474,80 654,59 2143,04 45268 240,60 453350 739,44 229,38 150 07.01-73 07.01 L Artichokes 92,44 4000 727,62 192,45 630,08 13309 70,74 133290 217,40 67,44 1.100 07.01-75 07.01-77 07.01 M Tomatoes 42,16 1824 331,91 87,79 287,41 6071 32^6 60801 99,17 30,76 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 45,44 1966 357,69 94,61 309,74 6542 34,77 65524 106,87 33,15 1.112 07.01-85 07.01 Q II Chantarelles 980,32 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 717,96 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 1739 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 66,10 2860 520,29 137,61 450,54 9517 50,58 95310 155,45 48,22 1.130 07.01-97 07.01 T II Aubergines , 76,82 3324 604,72 159,95 523,65 11061 58,79 110776 180,68 56,04 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 30,67 1327 241,45 63,86 209,08 4416 23,47 44231 72,14 22,37 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 31,96 1383 251,58 66,54 217,85 4601 24,45 46086 75,17 23,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 105,50 4566 830,45 219,65 719,12 15190 80,73 152127 248,12 76,97 2.10 08.01-31 ex 08.01 B Bananas, fresh 37,08 1604 291,89 77,20 252,76 5339 28,37 53471 87,21 27,05 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 45,65 1975 359,35 95,04 311,17 6573 34,93 65828 107,36 33,30 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 97,61 4224 768,32 203,22 665,32 14053 74,69 140746 229,56 71,21 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 195,02 8439 1 535,04 406,02 1 329,26 28078 149,24 281 198 458,65 142,27 2.50 08.02 A I Sweet oranges, fresh : I IIIII 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 27. 11 86 Official Journal of the European Communities No L 334/17 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 34,91 1511 274,82 72,69 237,98 5027 26,71 50344 82,11 25,47 2.50.3 08.02-05 Il 08.02-09 08.02-15 08.02-19  others 16,77 726 132,06 34,93 114,36 2415 12,83 24192 39,45 12,24 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 32,37 1401 254,84 67,40 220,68 4661 24,77 46684 76,14 23,62 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.603 08.02.28 08.02 B I  Clementines 60,57 2621 476,80 126,11 412,88 8721 46,35 87344 142,46 44,19 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 104,54 4524 822,92 217,66 712,60 15052 80,00 150747 245,87 76,27 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 40,38 1747 317,90 84,08 275,29 5815 30,90 58236 94,98 29,46 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70II  white 51,58 2232 406,05 107,40 351,62 7427 39,47 74384 121,32 37,63 2.80.2 ex 08.02-70  pink 60,84 2633 478,89 126,66 414,69 8759 46,55 87727 143,08 44,38 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 138,47 5992 1 089,97 288,30 943,86 19937 105,97 199669 325,67 101,02 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 56,89 2462 447,84 118,45 387,80 8191 43,54 82039 133,81 41,50 2.95 08.05-50 08.05 C Chestnuts 96,66 4183 760,88 201,25 658,88 13917 73,97 139383 227,34 70,52 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 41,56 1798 327,13 86,52 283,28 5983 31,80 59926 97,74 30,32 2.110 08.06-33II 08.06-35 08.06-37 08.06-38 08.06 B II Pears 55,36 2395 434,47 115,38 377,57 7802 42,35 79815 130,40 40,29 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 197,10 8530 1551,41 410,35 1 343,44 28378 150,83 284198 463,54 143,79 2.140 ex 08.07-32 ex 08.07 B Nectarines 328,85 14232 2588,48 684,66 2241,48 47347 251,65 474174 773,40 239,91 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 111,05 4806 874,13 231,21 756,95 15989 84,98 160128 261,17 81,02 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 355,33 15377 2796,90 739,79 2421,96 51160 271,92 512354 835,67 259,23 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 || ex 08.09 Melons (other than watermelons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 58,71 2540 462,12 122,23 400,17 8453 44,92 84655 138,07 42,83 2.190.2 ex 08.09-19  other 108,55 4697 854,42 225,99 739,88 15628 83,06 156517 255,28 79,19 2.195 ex 08.09-90 ex 08.09 Pomegranates 59,23 2563 466,27 123,33 403,76 8528 45,33 85415 139,31 43,21 2.200 ex 08.09-90 ex 08.09 Kiwis 175,18 7581 1 378,87 364,71 1 194,03 25221 134,05 252590 411,99 127,80 2.202 ex 08.09-90 ex 08.09 Khakis 114,94 4974 904,72 239,30 783,44 16548 87,95 165732 270,31 83,85 2.203 ex 08.09-90 ex 08.09 Lychees 318,47 13871 2536,52 669,81 2191,95 43984 243,38 461 727 755,78 218,88